In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________

             No. 02-22-00045-CR
        ___________________________

     EX PARTE BRUCE ALLEN HANSON


     On Appeal from the 30th District Court
             Wichita County, Texas
      Trial Court No. DC30-CV2022-0173


Dissenting Memorandum Opinion by Justice Wallach
                  DISSENTING MEMORANDUM OPINION

       Because I cannot conclude that the trial court abused its discretion by denying

Hanson’s request to lower the bail amount, I would affirm. I therefore respectfully

dissent.

       First, although the majority considers Hanson’s long residence in the county

and his owning a home there as sufficient community ties, Hanson has no family in

the county, and he provided no evidence of having any friends or other current

personal connections to the area.

       Second, Hanson’s testimony was vague about the value of his assets—he did

not know the approximate value of his house except that it is “more than [$]100,000,”

and he did not know how much money he had in his bank account—and he

acknowledged that he had not actually contacted any bail bond company about

obtaining a bond. Thus, his inability to obtain bond is hypothetical. See Ex parte

Williams, 467 S.W.2d 433, 434 (Tex. Crim. App. 1971) (upholding trial court’s bail

decision when there was no evidence the appellant had made any effort to furnish

bail); Milner v. State, 263 S.W.3d 146, 149 (Tex. App.—Houston [1st Dist.] 2006, no

pet.); see also Ex parte Payten, No. 02-13-00447-CR, 2013 WL 5968449, at *3 (Tex.

App.—Fort Worth Nov. 7, 2013, no pet.) (mem. op., not designated for publication).

       The majority cites Ex parte Dueitt for the proposition that Hanson is not

required to do a “useless thing” in attempting to make bail, but in that case the record

contained evidence suggesting that the funds of the accused and his family had already

                                           2
been exhausted in obtaining the accused’s release at a lower bail amount that had been

set after the accused’s arrest but before his indictment on two drug offenses. 529

S.W.2d 531, 532 (Tex. Crim. App. 1975). After the accused’s indictment on the two

drug charges, the trial court raised the accused’s bail amount from $10,000 to

$60,000—$20,000 on one charge and $40,000 on the other. Id. The Court of Criminal

Appeals concluded that “[a]lthough the record is far from clear on this point, it is

reasonable to conclude that the difficulties [the accused] and his family encountered in

securing his release on $10,000 bail would be increased four-fold in attempting to

meet even just the $40,000 bail.” Id. at 532–33. We do not have that kind of record

here.

        Third, basing a bail decision primarily on what the accused can afford

eliminates the trial court’s role in setting bond and places the accused in the posture

of determining what his or her bail should be. Ex parte Brown, 959 S.W.2d 369, 372

(Tex. App.—Fort Worth 1998, no pet.). The Court of Criminal Appeals has directed

that, instead, the “primary factors” to consider are the length of the sentence that can

be imposed and the nature of the offense. Ex parte Rubac, 611 S.W.2d 848, 849 (Tex.

Crim. App. 1981).

        Here, Hanson faces a possible life sentence for the murder of his wife. See Tex.

Penal Code Ann. § 12.32; see Ex parte Scott, 122 S.W.3d 866, 869 (Tex. App.—Fort

Worth 2003, no pet.) (stating that when a defendant faces a lengthy sentence, “pretrial

bond must be set sufficiently high to secure the presence of the accused at trial

                                            3
because the accused’s reaction to the prospect of a lengthy sentence might be to not

appear”). The alleged offense, Hanson’s potential sentence, and the lack of evidence

showing that he made any attempt to obtain bond all support the trial court’s exercise

of discretion, even without considering Hanson’s lack of ties to the area. Cf. Ex parte

Barrera, No. 11-21-00131-CR, 2021 WL 5934626, at *3 (Tex. App.—Eastland Dec. 16,

2021, pet. ref’d) (upholding $1,000,000 bond).

      Although a $1,000,000 bond is high, it is within the range of bail amounts that

have been upheld for first-degree felony offenses like murder. See Ex parte Temple, 595

S.W.3d 825, 830 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d) (citing Ex parte

Green, No. 02-13-00474-CR, 2014 WL 584960, at *3 (Tex. App.—Fort Worth Feb. 13,

2014, no pet.) (mem. op., not designated for publication)); see also Ex parte Garner, No.

10-18-00129-CR, 2018 WL 3469834, at *5 (Tex. App.—Waco July 18, 2018, no pet.)

(mem. op., not designated for publication). Accordingly, I would affirm the trial

court’s order.



                                                    /s/ Mike Wallach

                                                      Mike Wallach
                                                      Justice

Do Not Publish
Tex. R. App. 47.2 (b)

Delivered: May 12, 2022



                                           4